Title: From George Washington to Major General Johann Kalb, 22 September 1778
From: Washington, George
To: Kalb, Johann


          
            Dear Baron,
            Faris’s Septr 22d 1778
          
          Lest you should not thoroughly have conceived my intention, as communicated by Lt Colo. Hamilton, I give you the trouble of this Letter. After advancing on the Fish-kill road (by a Colo. Luddingtons) till you have crossed the Mountain, & descended into the Flat land, 
            
            
            
            you will take the first good position on acct of Water—Wood—& Forage to Incamp at, having respect at the sametime to the road leading by the nine partners—Sharon &ca—which will be the rout you will pursue in case of a movement towards Boston, &ca—and which, at the sametime that it avoids the other Columns, will be equally near, & throw you into a better road.
          I mean that you should Incamp on, or near, the Fish kill road, in order that you may be ready to support the Posts at West point, if occasion should require it—&, that no time may be lost in giving your aid, it is my desire that you do Move that way immediately upon receiving notice from General Putnam that the Enemy demonstrate an intention of operating that way consulting with him upon the manner of your advancing and giving me advice of your Motions—I would not wish you to march far from the foot of the Mountain (on the West side) unless it be with a view to be convenient to the road leading by the Nine Partners &ca as before mentioned. I have only to add that with esteem & regard I am Dr Baron Yr Most Obedt Servt
          
            Go: Washington
          
        